Name: 2009/246/EC: Council Decision of 16Ã February 2009 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  organisation of transport;  Africa;  international affairs
 Date Published: 2009-03-19

 19.3.2009 EN Official Journal of the European Union L 73/19 COUNCIL DECISION of 16 February 2009 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2009/246/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of the first subparagraph of Article 300(2) and the second subparagraph of Article 300(3) thereof, Having regard to the 2005 Act of Accession, in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas: (1) The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (hereinafter the Protocol), was signed on behalf of the European Community and its Member States at Luxembourg on 13 October 2008, subject to its conclusion at a subsequent date in accordance with Council Decision 2008/881/EC (2). (2) The Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union is hereby approved on behalf of the European Community and its Member States. The text of the Protocol is attached to this Decision (3). Article 2 The President of the Council shall, on behalf of the Community and its Member States, deposit the acts provided for in Article 8 of the Protocol. Done at Brussels, 16 February 2009. For the Council The President O. LIÃ KA (1) Assent of 16 December 2008 (not yet published in the Official Journal). (2) OJ L 324, 3.12.2008, p. 1. (3) See OJ L 324, 3.12.2008, p. 3.